THE defendant was constable, and attached the property of one pis, at the suit of the plaintiff.
Judgment was rendered against Allis, and execution issued, April 4, ’ 18lá, and put into the hands of the officer, (Holmes) May 2 ; Allis died April 16, and his estate was represented insolvent May 7.
In an action, agajnst the officer, for not levying and collecting the execution, he was held not liable, on the ground that the property of the person deceased, is not liable to be taken on execution, where the estate was represented insolvent.
Representing insolvent has relation back to the time of the death.
See Commissioners. Executors and Administrators 12. Pleas and Pleadings 10.